Citation Nr: 1228629	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to February 1946, April 1951 to December 1952, January 1953 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 60 percent evaluation for hearing loss, a 20 percent evaluation for residuals of a duodenal ulcer, status post hiatal hernia repair and Billroth I resection, a 10 percent evaluation for tinnitus, and noncompensable evaluations for tendonitis of the left elbow and wrist and right great toe with osteoarthritis, maxillary sinusitis, hemorrhoids, and a post operative right inguinal herniorrhaphy scar; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In December 2009, the Veteran submitted a notice of disagreement with the denial of TDIU and subsequently perfected his appeal in June 2010.


FINDING OF FACT

The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to TDIU is being granted herein, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that he is unemployable due solely to his service-connected disabilities.  Specifically, the Veteran's March 2009 Application for Increased Compensation Based on Unemployability indicated that he has not worked full-time since December 1987 due to his service-connected duodenal ulcers, hearing loss, and tinnitus.  He also reported having completed 2 years of college education and previous employment as a parts manager from 1985 to 1987 and a stock clerk from 1982 to 1985.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran is service connected for hearing loss, evaluated as 60 percent disabling, residuals of a duodenal ulcer, status post hiatal hernia repair and Billroth I resection, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, and tendonitis of the left elbow and wrist and right great toe with osteoarthritis, hemorrhoids, a post operative right inguinal herniorrhaphy scar, and maxillary sinusitis, each evaluated as noncompensably disabling.  His combined rating is 70 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2011).  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  See 38 C.F.R. § 4.16(a) (2011).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

In March 2009, the Veteran was afforded an opinion from a VA audiologist to address his ability to obtain and maintain employment in light of his hearing loss and tinnitus.  At that time, the examiner concluded that with amplification and reasonable accommodations, the Veteran's hearing loss should not significantly affect vocational potential or limit participation in most work activities.  Specifically, she indicated that he would be able to work in a loosely supervised situation, requiring little interaction with the public.  However, she also stated that he would have difficulty in certain settings, including very noisy environments, environments requiring him to often use non face-to-face communications equipment such as speakers or intercoms, and jobs that require a great deal of attention to high pitched sounds such as beeps and pings.

The Veteran was also provided an opinion as to the effect of his service-connected duodenal ulcer on his employability.  The January 2009 examiner concluded that his ulcer had no current impact on his employability.

In addition to the VA-obtained medical opinions, the Veteran also submitted a letter from his private audiologist addressing his employability.  The private audiologist indicated that the Veteran's level of hearing loss can render a person unemployable and that it would pose a significant safety risk in any job setting involving transportation, driving, or being around heavy or moving machinery.  He concluded that the Veteran's hearing loss would significantly impair his employability in most job settings with or without assistive listening devices.

Affording the Veteran the full benefit-of-the-doubt, the Board finds that he is unemployable due solely to his service-connected audiological disabilities.  Although the March 2009 VA audiologist concluded that the Veteran's hearing loss would not necessarily render him unemployable, she did note that he would not be able to maintain employment in noisy workplaces or workplaces requiring the use of speakers and intercoms or attention to high pitched noises.  As referenced above, the regulations regarding TDIU require consideration of the Veteran's employment and educational history.  In this case, the Veteran's employment history from 1982 to 1987 is reflective of work in warehouse-type settings.  He has two years of a college education.  Employment as a stock clerk or parts manager would likely require the use of speakers and/or intercoms, as well as attention paid to high pitched noises.  Additionally, such work may include exposure to moving or heavy machinery, such as forklifts.  As noted above, the private audiologist's letter indicated that such exposure would be a significant safety risk for the Veteran.  There is no indication that the Veteran has experience in any other field or setting or that he has received any training or education relating to or in furtherance of another occupation.  In consideration of this previous work experience and education level, the Board finds that employment in a work setting other than those found unfeasible by the March 2009 VA audiologist and December 2009 private audiologist is not a reasonable possibility for the Veteran.  

As the evidence demonstrates that the Veteran is unemployable as a result of his service-connected disabilities, the criteria for TDIU have been met.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted, subject to the laws and regulations governing the award of monetary benefits.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


